Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
CN 108913142 cited in the information disclosure statement filed 16 April 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The Hong et al article and the Guo et al article cited in the information disclosure statement filed 28 April 2022 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicants submitted the Anderson et al article and the Morgan et al article in both the information disclosure statement filed 16 April 2021 and the information disclosure statement filed 28 April 2022. The citations of these articles is the later filed information disclosure statement have been crossed off as duplicate citations. 
CN 109468134, CN 107629783 and CN 105985774 cited in the information disclosure statement filed 16 April 2021 have been considered with respect to the relevancy of these documents given in the PCT international search report by the Chinese Patent Office on 28 November 2019 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
CN 104387772, CN 101422621 and CN 103059868 cited in the information disclosure statement filed 16 April 2021 have been considered with respect U.S. equivalents for these reference given in the PCT international search report by the Chinese Patent Office on 28 November 2019. 
Specification
The disclosure is objected to because of the following informalities:
Paragraphs [12], [51] and [59] teach the modifier can be the electrochemical inert ligand or a compound including both the cation and the anion of the electrochemical inert ligand. It is unclear how this compound differs from the ligand itself. It is unclear what are examples of these compounds. It is noted that the examples in paragraph [59] are examples of the taught electrochemical inert inorganic salt ligands. 
The wording of paragraph [13] makes the disclosed process of step S21 unclear. It is suggested to rewrite the step as “step S21, preparing a first mixed solution, heating the mixed solution so that the first modifier replaces at least part of each one of the preliminary ligands to form a first electrochemical inert ligand”. This is the wording from paragraph [53].
Paragraph [015] teaches the at least modifier can be “and thiolate”. The “and” should be “at least one ” as taught in paragraph [60]. Appropriate correction is required.
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claims 6 and 7 are objected to because of the following informalities:  
The word “theat” in lines 9 and 12 of claim 6 in the preliminary amendment should be “the at”.  
The wording of claim 7 makes the disclosed process of step S21 unclear. It is suggested to rewrite the step as “step S21, preparing a first mixed solution, heating the mixed solution so that the first modifier replaces at least part of each one of the preliminary ligands to form a first electrochemical inert ligand”. This is the wording found in paragraph [53]. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This claim teaches the metal carboxylate ligand can be at least one carboxylic acid. There is no teaching in the specification that the metal carboxylate ligand can be at least one carboxylic acid. Thus this claimed embodiment is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 teaches the metal carboxylate ligand can be at least one carboxylic acid. Carboxylic acid is not a metal carboxylate ligand. Therefore, this claim is indefinite. 
Regarding claims 3 and 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 teaches step S22 takes place after step S21 of claim 7 and uses a second mixed solution comprising the quantum dot resulting from step S21, a second solvent and a second modifier. The claim also teaches “the at least modifier further comprises a second modifier” which means that the “at least one modifier” in lines 1 and 2 of the claim which means the “at least one modifier” includes both the first and second modifiers. This teaching makes the claim indefinite since this modifier composition is different from that in the second mixed solution and there is not teaching in the claim, or the specification, of using both the first and second modifies in the claimed step S22. In addition, this claim is indefinite since it requires that not all of  preliminary ligands be replaced in step S21; but the process of claim 7 defining step S21 teaches an embodiment where all of the preliminary ligands are replaced. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim  20 recites the broad recitation “the fatty amine is a C4-C22 fatty amine”, and the claim also recites “the fatty amine is a C8-C19 primary amine” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

	The narrow phrase and number range after the terms “preferably” and “more preferably” in the claims 3 and 4 have been given no patentable weight. This is because the phrase or number range after the terms are examples of the broad term or range and claims are given their broadest interpretation. Applicants may add dependent or independent claims directed to the above narrow phrase or range. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Bakueva et al article.
This article teaches a QLED comprising, in the emission layer, PbS quantum dots having a octylamine ligands disposed on the surface of the quantum dots. Octylamine is a C8 primary fatty amine. The articles teaches producing the PbS quantum dots having a octylamine ligands disposed on the surface of the quantum dots by preparing PbS quantum dots having oleate ligands, which is the preliminary ligand, disposed on the surface of the quantum dots and then replacing the oleate ligands with octylamine ligands, where there is a uniform ligand exchange, which means that 100% of the oleate ligands were replaced by the octylamine ligands. The articles clearly teaches the claimed QLED and process. 
With respect to claims 10-15, these claims simply further define the metal carboxylates, inorganic metal salts and inorganic acids of claim 9. They do not require that the modifier of the process of claim 6 to be a metal carboxylate, an inorganic metal salt or an inorganic acid and thus these claimed include all of the limitations of claim 9. This means these claims implicitly include the teaching that the modifier can be at least one fatty amine. Therefore the articles teaches the embodiment of these claims where the modifier is at least one fatty amine.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2005/0236556.
This reference teaches a QLED comprising semiconductor nanocrystals, which are also known as quantum dots, having an organic ligand disposed on the surface thereof.  The quantum dots can have a core/shell structure, as required by claim 5. The ligand can be a primary fatty amine, such butylamine, hexylamine, octylamine, dodecylamine or octadecylamine, which are fatty amine ligands that fall within the teaching of claim 3.  Since these are the only ligands on the surface of the quantum dot, the taught dots meet the requirements of claims 1 and 4. The reference teaches the claimed QLED.
Claims 6, 9-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2009/0110642.
Example 1 of this reference teaches producing CdSe/CdS nanoparticles having decylamine ligands disposed on the surface by providing CdSe/CdS nanoparticles having octadecylamine ligands disposed on the surface and then replacing all of the octadecylamine ligands with decylamine ligands. This process is the claimed process since CdSe/CdS nanoparticles are known quantum dots and decylamine is a primary fatty amine having 10 carbon atoms.
With respect to claims 10-15, these claims simply further define the metal carboxylates, inorganic metal salts and inorganic acids of claim 9. They do not require that the modifier of the process of claim 6 to be a metal carboxylate, an inorganic metal salt or an inorganic acid and thus these claimed include all of the limitations of claim 9. This means these claims implicitly include the teaching that the modifier can be at least one fatty amine. Therefore the articles teaches the embodiment of these claims where the modifier is at least one fatty amine.
Claims 1-4, 6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2010/0159249.
This reference teaches methods for producing semiconductor nanocrystals, or quantum dots (para 5), and display devices, or QLEDs (para 50-52 and fig 2) comprising these quantum dots. The taught quantum dots have surfactant, or ligand, layers on the surface of the nanocrystals and the surfactant is a C6-C24 carboxylic acid or a C6-C24 primary fatty amine (para 33). Since these surfactant ligands, which are those claimed, are the only ligands on the surface of the nanocrystals, these ligand account for 100% of the ligands on the surface. The reference teaches the claimed QLED.
Example 4 teaches a process for modifying the taught quantum dots by providing the above quantum dots and replacing all of the taught surfactant ligand with an organic ligand, such as a thiolate. This is the claimed process. 
With respect to claims 10-15, these claims simply further define the metal carboxylates, inorganic metal salts and inorganic acids of claim 9. They do not require that the modifier of the process of claim 6 to be a metal carboxylate, an inorganic metal salt or an inorganic acid and thus these claimed include all of the limitations of claim 9. This means these claims implicitly include the teaching that the modifier can be at least thiolate. Therefore the articles teaches the embodiment of these claims where the modifier is at least one thiolate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 109468134, CN 107629783 or CN 105985774.
The PCT international search report by the Chinese Patent Office on 28 November 2019 states that these three references were all X references over originally filed claims 1-21 and 23, where claim 23 corresponds with claims 1-5 of this application. This means that all three references when taken alone, a claimed invention cannot be considered novel or where a document is such that when considered in light of common general knowledge, a claimed invention cannot be considered to involve an inventive step, or in other words, these reference anticipate or make obvious the claimed QLED and the claimed process.  
Claims 6-7, 9-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/114308.
This reference teaches a process for producing quantum dots having two types of ligands disposed on the surface thereof by an ligand exchange process, where the original, or preliminary, ligands are entirely replaced by the two types of ligands (pg 9). The first ligand can be an organic metal salt and the second ligand is an organic Lewis base. Page 9 and the examples teach preparing a first mixture of a solvent, quantum dots having original ligands disposed on the surface of the quantum dots, the organic metal salt ligand and the organic Lewis base ligand and heating the mixture so as to entirely replace the original ligand with the organic metal salt and the organic Lewis base. This is the process of claims 6 and 7. The taught organic metal salt and organic Lewis base ligand read upon the claimed “at least one modifier”. The organic metal salt can be a metal carboxylate (pg. 7) and the metal can be magnesium or zirconium (pg 6). The organic Lewis base can be a primary C4-20 fatty amine (pg. 9), such as hexadecylamine (pg. 8), or a thiolate of the formula RSH, where R is a C2-100 alkyl group. These ligands read upon and suggest the modifiers of claims 9, 11, 17 and 20. The reference suggests the claimed process.
 With respect to claims 10 and 13-15, these claims simply further define the inorganic metal salts and inorganic acids of claim 9. They do not require that the modifier of the process of claim 6 to be an inorganic metal salt or an inorganic acid and thus these claimed include all of the limitations of claim 9. This means these claims implicitly include the teaching that the modifier can be at least one fatty amine or thiolate and metal carboxylate. Therefore the articles teaches the embodiment of these claims where the modifier is at least one fatty amine or thiolate and metal carboxylate.
Claims 6, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,324,562.
This reference teaches a process for producing quantum dots having metal halide ligands disposed on the surface of the dots by an ligand exchange process, where the native, or preliminary, ligands are entirely replaced by the metal halide ligand. The teachings in column 4, lines 4-45 imply that all of the native ligand is replaced by the metal halide ligand. The taught process is to preparing a first mixture of a solvent, quantum dots having native ligands disposed on the surface of the quantum dots, and either a metal halide or a mixture of metal ions or cations and halide ions and anions; and heating the mixture so as to entirely replace the native ligands with metal halide ions. This is the process of claims 6 and 7. The metal halide or a mixture of metal cations and halide anions read upon the claimed first modifier. The metal of the metal halide ligand can be Li, Na, Ca, Ba, Mg, Zr or Al and thus suggests the modifier of claims 9, 10, 12, 13 and 15. The reference suggests the claimed process.
 With respect to claims 11 and 14, these claims simply further define the metal carboxylates and inorganic acids of claim 9. They do not require that the modifier of the process of claim 6 to be an metal carboxylate or an inorganic acid and thus these claimed include all of the limitations of claim 9. This means these claims implicitly include the teaching that the modifier can be at least one metal halide. Therefore the articles teaches the embodiment of these claims where the modifier is at least one metal halide.
Claims 6, 7 and  9-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2010/0159249.
This reference teaches, in paragraphs [0009] and [0043]-[0047] and example 4, a process for modifying the taught quantum dots by providing the quantum dots have surfactant ligand on the surface of the nanocrystals and replacing all of the taught surfactant ligand with an organic ligand, such as a thiolate, a primary fatty amine having 4-6, 8, 10, 16 or 18 carbon atoms, alkylphosphines and combinations thereof. Thus the reference suggests the ligands of claims 9 and 17-20 and teaches the process of claim 6. 
The process of example 4 is to provide a first mixture comprising InP/Zn-palmitate nanocrystals, octadecene (the solvent) and trimethylsilyl-3-phosphine (a precursor for P, the anion of the quantum dot); heating the mixture and then adding 1-dodecanethiol (a thiolate) to the heated mixture so that all of the palmitate is replaced by dodecanethiol so as to form dodecanethiolate. While the taught order of heating and then adding the organic ligand sources, which is the claimed modifier, is different from that of claim 7 which teaches heating a mixed solution which already contains the modifier; it would have been obvious to one of ordinary skill in eth art to change the taught processing order to the claimed order where the produced modified quantum dot produced by the modifier process would b expected to be the same as that produced by the Examiner, absent any showing to the contrary. This is because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)C, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
With respect to claims 10-15, these claims simply further define the metal carboxylates, inorganic metal salts and inorganic acids of claim 9. They do not require that the modifier of the process of claim 6 to be a metal carboxylate, an inorganic metal salt or an inorganic acid and thus these claimed include all of the limitations of claim 9. This means these claims implicitly include the teaching that the modifier can be at least one thiolate, at least one fatty amine, at least one alkylphosphine and combinations thereof. Therefore the articles teaches the embodiment of these claims where the modifier is at least one thiolate, at least one fatty amine, at least one alkylphosphine and combinations thereof.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2011/0175054.
This reference teaches a QLED (fig 1, para 62) comprising quantum dots, which can have a core/shell structure (para 25; 35-42) having organic ligands disposed on the surface of the dots, where the ligand can be an alkyl phosphine, a C16 or a C18 primary fatty amine and combinations thereof. The reference indicates that 100% of the ligands on the surface of the quantum dot can be these ligands. Therefore the reference suggests the claimed QLED.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2011/0175054.
This reference teaches a QLED comprising quantum dots, which have a core/shell structure having organic ligands disposed on the surface of the dots, where all of the ligands on the surface are a mixture of X-type ligands and L-type ligands. The X-type ligands can be a thiolate and the L-type ligand can be an alkyl phosphine, primary C1-10 fatty amines and combinations thereof (para 12 and 19). Therefore the reference suggests the claimed QLED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/28/22